Citation Nr: 0937980	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of neck and 
back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for neck and back injuries, 
to include headaches, dizziness, sleep problems, and numbness 
in the extremities. 

In March 2005 the Board reopened the Veteran's claim for 
service connection and remanded it to the RO for further 
development.  Following this development, the case returned 
to the Board in May 2006, at which time the service 
connection claim was denied on the merits.  The Veteran 
appealed the Board's May 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in March 2008, the Court set aside 
the Board's May 2006 decision and remanded the matter for 
further proceedings.  Judgment was entered in April 2008.  

In June 2008, the Board issued a letter the Veteran and her 
representative informing them that the May 2006 Board 
decision had been remanded to the Board for readjudication 
and the issuance of a new decision.  The parties were advised 
that they had 90 days from the date of the letter to submit 
any further argument or additional evidence.  Additional 
argument was presented by the Veteran's attorney in September 
2008 which was accompanied by a signed statement from the 
Veteran dated in August 2008, indicating that she had no 
additional evidence or argument to present.  

When this matter was again before the Board in October 2008, 
the Board denied the claim for service connection.  The 
Veteran appealed the Board's October 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2009 order granted the parties' joint 
motion for remand, vacating the Board's October 2008 decision 
and remanding the case for compliance with the terms of the 
joint motion.  The parties were advised that they had 90 days 
from the date of the letter to submit any further argument or 
additional evidence.  Additional argument and evidence was 
presented by the Veteran's attorney in September 2009, which 
was accompanied by a signed statement from the Veteran dated 
in June 2009, indicating that she was waiving agency of 
original jurisdiction of the new evidence and that she had no 
additional evidence or argument to present.  Accordingly, the 
case is ready for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that she developed residuals of neck and 
back injuries, to include headaches, dizziness, sleep 
problems, and numbness in the extremities.  Specifically, the 
Veteran has contended that she fell while roller skating in-
service and that her currently claimed disorders developed 
due to that in-service injury.  The Joint Motion to Remand 
noted that the Board has previously acknowledged the current 
existence of neck and back disorders, but that the Board's 
denial of service connection was based on a lack of a nexus, 
based on an examination that found no current disorder.  A 
remand is necessary to obtain a new medical opinion as to 
etiology of the Veteran's claimed residuals of neck and back 
injuries, to include headaches, dizziness, sleep problems, 
and numbness in the extremities.  

The examiner should consider all service treatment records, 
specifically including a March 1980 report of headaches and 
dizziness related to her menstrual cycle, the May 1980 
records of a fall while skating and February 1982 records of 
headaches.  

Post-service evidence, including VA and non-VA treatment 
reports and evaluations and the VA examinations provided in 
conjunction with her claims, should also be considered.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
residuals of neck and back injuries, to 
include headaches, dizziness, sleep 
problems, and numbness in the 
extremities.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail.  

The examiner should opine as to whether 
it is at least as likely as not (that 
is, at least a 50-50 degree of 
probability) that the Veteran currently 
has residuals of neck and back 
injuries, to include headaches, 
dizziness, sleep problems, and/or 
numbness in the extremities, which 
is/are due to service, including the 
May 1980 reported injury.

Even if a neck or back disorder is not 
found to be currently present, the 
examiner should still provide a medical 
opinion as to whether the Veteran has 
any residuals of an in-service injury, 
claimed as her May 1980 reported 
injury, to specifically include 
findings regarding the existence and/or 
etiology of her claimed headaches, 
dizziness, sleep problems, numbness in 
the extremities.  

In making his/her determinations, the 
VA examiner should specifically 
reference his/her consideration of the 
service treatment records, including 
the Veteran's specific complaints of 
and treatment for her claimed residuals 
of neck and back injuries, to include 
headaches, and both the VA and private 
medical evidence of record.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorders.  The rationale for all 
opinions expressed should be provided 
in a legible report.

	2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


